Title: Dabney Carr to Thomas Jefferson, 24 March 1819
From: Carr, Dabney (1773–1837) (TJ’s nephew)
To: Jefferson, Thomas


          
            My Dear Sir.
            Winchester. March 24th 1819. 
          
          I recd a few days past your’s of M’ch 11th inclosing an advertisement for workmen. We have two papers published here, which I believe, pretty nearly, divide, the population in this part of the valley; few men taking more than one—I have a thought of publishing the advertisement in both; but I observe you seem to contemplate, a single publication in one paper; I have therefore confined myself to this—if however, you choose, I can at any time have it published in the other paper. I will pay the printer & deduct the amount from my next instalment.
          
            Sincerely & affectionately yrs
             D Carr
          
        